Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/18/2022 has been entered. 
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: the closest prior art in Downing (US 2019/0037136) and McNally (US 2017/0053380) do not teach nor suggest in detail the limitations of “emitting a pattern of transmitted light into a three-dimensional environment from an optical transmitter; receiving a pattern of reflected light originating from the pattern of transmitted light at an optical receiver comprising a plurality of light-sensitive pixels; identifying a plurality of stimulated light-sensitive pixels of the plurality of light-sensitive pixels, the plurality of stimulated light-sensitive pixels comprising each light sensitive pixel stimulated by light from the pattern of reflected light; generating an up-sampled matrix comprising a plurality of subsections that correspond to the plurality of stimulated light-sensitive pixels; sparsely populating the plurality of subsections of the up-sampled matrix with a pattern of non-zero entries before the three dimensional environment has been imaged; and imaging the three-dimensional environment using the up-sampled matrix” As recited in Independent claim 1; “an optical transmitter comprising a plurality of light sources; an optical-source driver configured to drive the plurality of light sources of the optical transmitter to project a pattern of emitted light into a three-dimensional environment; an optical receiver comprising a plurality of light-sensitive pixels; a processor in communication with the optical receiver and in communication with a memory comprising an instruction set to be executed in the processor, the processor when executing the instruction set being configured to generate an up-sampled matrix comprising a plurality of subsections corresponding to a plurality of stimulated light-sensitive pixels of the plurality of light-sensitive pixels, the plurality of stimulated light-sensitive pixels comprising each light sensitive pixel stimulated by a pattern of reflected light originating from the pattern of emitted light and received by the optical receiver; and wherein the processor is configured to sparsely populates the plurality of subsections of the up-sampled matrix with a pattern of non-zero entries before the three-dimensional environment is imaged and the processor being further configured to generate a three- dimensional image of the three-dimensional environment from the up-sampled matrix” as recited in Independent claim 16; and “sampling a three-dimensional environment for a set of time of flight measurements and associated photon count measurements, each measurement of the set of time of flight measurements and associated photon count measurements being taken from a stimulated light- sensitive pixel of a plurality of light sensitive pixels of an optical receiver; generating an up-sampled matrix comprising a subsection for each light-sensitive pixel and sparsely populating a group of selected subsections with a pattern of non-zero entries before the three-dimensional environment is imaged, the group of selected subsections comprising a selected subsection for each stimulated light sensitive pixel; and constructing a high-resolution three-dimensional image from the up-sampled matrix” as recited in Independent claim 25; (In remarks filed on 5/4/2022 as well as at least paragraphs 1119-130 of Applicant’s enabling portions of the specification). Downing teaches an imaging device and a method for enhancing the spatial resolution of an optical sensor using a plurality of illumination patterns and generating an up-sampled matrix. McNally teaches the ability for an image up-sampling process to utilize the ability to populate up-sampled pixels with non-zero values. Whereas, as stated above, Applicant’s claimed invention is towards performing all of the steps in claims 1, 16 and 25 prior to the actual imaging/capturing of the image. Furthermore, Applicant's enabling portions further state the system performs these steps to generate a lookup table of illumination patterns generated using the very same up-sampled matrix sparsely populated with non-zero entries. 
Furthermore, the underlined claim above as recited in claims 1, 16 and 25 appear to fall outside of the abstract idea groupings (as per 2019 Revised Patent Subject Matter Eligibility Guidance (PEG)) including mathematical concepts, mental process and certain methods of organizing human activity. The claimed limitations are stated in such a manner the processes aren’t broad enough (for each of the claims as a whole) for them to fall into one of the three groupings of abstract ideas.
So as indicated by the above statements, the closest prior art as discussed above, either singularly or in combination, fail to anticipate or render the above combination of the discussed features/limitations obvious and additionally, applicant’s arguments have been considered persuasive, in light of the claim limitations as well as the enabling portions of the specification.
The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well as for the further limitations set forth.
Claims 1 and 3-30 are allowed over the prior art.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GELEK W TOPGYAL whose telephone number is (571)272-8891. The examiner can normally be reached M-F (9:30-6 PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on 571-272-3922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GELEK W TOPGYAL/Primary Examiner, Art Unit 2481